Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

	
	
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.17/016,403, filed on 09/10/2020.
The drawings, claims, abstract and specification filed on 09/10/2020 has been entered and examined by the examiner.
This action has been made NON-FINAL. 
Specification
The substitute specification filed 09/12/2020 has not been entered because: A proper substitute specification, including a marked-up specification, clean copy of the specification and a statement of no new matter was not provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 19 recites “optionally” and “possibly”.  The term “optionally” and “possibly” is optional claim language, in which renders the claim as indefinite.   
Claims 1, 10 and 19 recites “4. determining relevant interfaces or interface structures” and “5. determining an interface query structure to organize relevant interfaces or interface structures”.  However, it is unclear how the determination step is actually carried out and executed.  This claim limitation lacks clarity and therefore renders the claim as indefinite.
Claims 1, 10 and 19 recites “the requested intent”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests removing the term “the”.
Claims 1, 10 and 19 recites “the meaning”. There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests removing the term “the”.
The dependent claims are rejected for depending upon a rejected base claim.
Claim Objections
Claims 1-27 are objected to because of the following informalities:  
The examiner suggests removing the parenthesis from the claims.
The examiner suggests remove the numbering within the independent claims. For example, see claim 1, sub numbers 1-8.  
The examiner suggests including semi colons at the end of each claim limitation within the independent claims.  
The claims include the language (“optionally” and “such as” and “like”) that should be removed from the claims.   
Claim 1, 10 and 19 contains an extra period.  The Applicant is reminded to include only one period in each claim sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over EMAM, US2007/0156748A1 in view of Chang, US2015/0106156A1 and in further view of Jain, US2011/0093452A1.
Claim 1:
EMAM discloses a method (See EMAM Abstract) comprising: 1. obtaining a request (comprising information & intent, and optionally query configuration) from a program or user (See EMAM Paragraph 0093-0099) and 8. integrating output into a structure relevant to the requested intent (on the meaning or interface-interface), which involves applying structure to the output information as designated in the interface query design (See EMAM Paragraphs 0144-0145).  
EMAM failed to disclose 2. retrieving an interface definition; 3. deriving the interface definition if not found; 4. determining relevant interfaces or interface structures; 5. determining an interface query structure to organize relevant interfaces or interface structures; 6. executing the interface query, checking for information needed after each interface or interface structure traversal; 7. applying the interface definition to standardize the information, and finding matching information & interface components, executing the interface analysis steps of the previous paragraph.  However, Chang discloses 2. retrieving an interface definition (See Chang Paragraph 0082); 3. deriving the interface definition if not found (See Chang Paragraph 0090); 6. executing the interface query, checking for information needed after each interface or interface structure traversal (See Chang Paragraph 0085-0086); 7. applying the interface definition to standardize the information, and finding matching information & interface components, executing the interface analysis steps of the previous paragraph (See Chang Paragraph 0081).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified EMAM by the teachings of Chang output schema in order to have a wide variety of tool interoperability for leveraging analyzed contend more effectively (See Chang Paragraph 0081).  
Additionally, EMAM and Chang failed to disclose 4. determining relevant interfaces or interface structures; 5. determining an interface query structure to organize relevant interfaces or interface structures.  However, Jain discloses 4. determining relevant interfaces or interface structures (See Jain Paragraph 0022); 5. determining an interface query structure to organize relevant interfaces or interface structures (See Jain Paragraph 0023).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified EMAM and Chang by the teachings of Jain’s automated comparative analysis in order to enable improved information extraction more effectively (See Jain Paragraph 0036).  
As modified:
The combination of EMAM, Chang and Jain disclose the following:
	1. obtaining a request (comprising information & intent, and optionally query configuration) from a program or user (See EMAM Paragraph 0093-0099);
2. retrieving an interface definition (See Chang Paragraph 0082);
3. deriving the interface definition if not found (See Chang Paragraph 0090);
4. determining relevant interfaces or interface structures (See Jain Paragraph 0022);
5. determining an interface query structure to organize relevant interfaces or interface structures (See Jain Paragraph 0023);
6. executing the interface query, checking for information needed after each interface or interface structure traversal (See Chang Paragraph 0085-0086);
7. applying the interface definition to standardize the information, and finding matching information & interface components, executing the interface analysis steps of the previous paragraph (See Chang Paragraph 0081);
8. integrating output into a structure relevant to the requested intent (on the meaning or interface-interface), which involves applying structure to the output information as designated in the interface query design (See EMAM Paragraphs 0144-0145).
Claim 2:
The combination of EMAM, Chang and Jain disclose wherein obtaining input information from a program or user (like a data set of possibly related variables, or objects in a relational database) involves receiving as input: - a supported intent (such as 'find a cause of this variable in the data set' or 'find an optimal structure for this information') - information to fulfill that intent (like an API description, data set, or document) (See EMAM Paragraphs 0093-0099).
Claim 3:
The combination of EMAM, Chang and Jain disclose wherein retrieving an interface definition involves querying the database which stores information objects including definitions (as well as other interface components, like interface-specific functions) (See Chang Paragraph 0068).
Claim 4:
The combination of EMAM, Chang and Jain disclose wherein deriving the interface definition (if not found) involves applying logic like 'searching for examples of the interface on other interfaces', 'aggregating unhandled variance into the new interface as a potential change type formattable on that interface', 'filtering examples of an interface into core components, which can be used to generate the examples' (See Jain Paragraph 0050-0054) or 'assuming common core components & patterns for the interface from other interfaces and applying distortion functions until the interface examples can be generated' (See Jain Paragraph 0030).
Claim 5:
The combination of EMAM, Chang and Jain disclose wherein determining relevant interfaces or interface structures involves executing logic like evaluating whether an interface would frame the input information in a way that maximizes differences within the information, while fulfilling metrics like 'avoiding losing relevant information' or 'avoiding unnecessary complexity' (See Jain Paragraphs 0032-0033).
Claim 6:
The combination of EMAM, Chang and Jain disclose wherein determining an interface query structure to organize relevant interface structures involves assembling a structure (like a network) to connect interface structures (like an interface) into a format that will connect the input information format with the output information format given in the user-supplied intent (See EMAM Paragraphs 0138-0141).
Claim 7:
The combination of EMAM, Chang and Jain disclose wherein executing the interface query involves navigating the structure of the interface query, a structure such as a network with logical operations like conditions & exit or return statements to connect interface structures (like combined interfaces, interface traversals, or interfaces) (See Chang Paragraph 0073).
Claim 8:
The combination of EMAM, Chang and Jain disclose wherein applying the interface definition to standardize the information, and finding matching information & interface components (See Jain Paragraph 0050-0052):
	1. convert input information to interface based on interface object definition (remove information unrelated to dependencies for the causal interface) (See Jain Paragraph 0036)
	2. apply an interface to input information (find core causal interface components (like structures, such as directions of dependency) in the input information necessary to do other causal interface operations) (See Chang Paragraph 0089-0090);
	3. apply interface components to distort information to generate additional information to match (distort input information with causal or other interface components) - specific interface components (like navigation functions) for that interface - core/common components (like distortion functions) of that interface - related components of the interface - other interfaces/interface operations (See Jain Paragraph 0050-0052);
4. find matching objects (check formatted information & distorted information for objects that match the causal interface objects (See Chang Paragraph 0107);
5. convert to input information format (integrate causal structures found with the input information, checking for validity of the structures & their related objects once integrated with the input information) (See Chang Paragraph 0088).
Claim 9:
The combination of EMAM, Chang and Jain disclose further comprising integrating output into a structure relevant to the requested intent (on the meaning or interface-interface), which involves applying structure to the output information as designated in the interface query design (See Chang Paragraph 0081).
Claims 10-18:
Claims 10-18 are rejected on the same basis as claims 1-9.
Claims 19-27:
Claims 19-27 are rejected on the same basis as claims 1-9.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210117162 discloses a solution that enables automation of human activities and business processes within a single intuitive user interface.
US 20200225287 uses the API 126 and user interface 108 to cause the automation platform 102 to create a solution with workflow metadata 312 and deploy the solution in the automation engine 128 with workflow metadata 314 with the help of APIs; and then perform a third action 308 using the API 126 and user interface 108 to cause the automation platform 102 to execute the solution request based on the metadata 316, with the help of the APIs.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 4, 2022